IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 70 EM 2014
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
LAMONT SAUNDERS,              :
                              :
              Petitioner      :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2014, the “Appeal from the Denial of Motion to

Hold Appeal,” treated as a Petition for Review, and the “Lawful Notification and Action

Summary Judgment,” treated as an Application for Relief, are DENIED.